Citation Nr: 1550806	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for system lupus erythematous, lupus nephritis. 

2.  Entitlement to a higher initial disability rating or a separate compensable disability rating for fibromyalgia, currently rated in conjunction with the Veteran's lupus.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the issue of entitlement to a higher initial rating for lupus for further development in February 2012 and May 2013.    

In September 2014, the Board denied entitlement to an evaluation in excess of 10 percent for lupus.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In May 2015, the Court vacated the Board's decision, and remanded the issue to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 JMR noted that the Board failed to provide adequate reasons and bases explaining how the June 2013 VA medical examination complied with the May 2013 Board remand.  The May 2013 remand stated that the VA examiner must identify all current symptomatology related to the Veteran's lupus, including the recent medical evidence showing fatigue, body pain, joint pain, recurrent oral ulcers, and discoid lesions; the medical evidence of a history of alopecia, Raynaud's phenomenon, pleurisy, nephritis, leucopenia, photosensitive rash, and inflammatory arthritis; and the Veteran's reports of abdominal problems, Sjögren's syndrome, chronic fatigue, fevers, and headaches.  However, the VA examiner only addressed a few of the conditions noted.  The JMR also indicated that the Board should consider the Veteran's kidney nephritis and associated residuals prior to the nephritis going into remission in 2009 and determine if a staged rating is applicable.

The Board acknowledges that the VA examination did not specifically address the symptoms noted in the May 2013 remand.  As such, a new VA examination that conforms to the remand requirements is necessary.  

Additionally, the Board notes that in the September 2014 Board decision, service connection for fibromyalgia was granted.  The RO implemented this decision in an October 2014 rating decision noting service connection for fibromyalgia is granted effective July 5, 2011 and is evaluated with the already service-connected systemic lupus erythematous, lupus nephritis, which is currently 10 percent disabling.  The Veteran submitted a notice of disagreement with the assigned disability rating.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board acknowledges that the Veteran's disagreement 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case addressing the issue of entitlement to a separate initial disability rating for fibromyalgia.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  Schedule the Veteran for a new VA examination to determine the current severity of his service connected lupus.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated tests and studies must be accomplished

The VA examiner must identify all current symptoms, as well as all symptoms present during the period on appeal, related to the Veteran's lupus including, but not limited to, the following symptoms: fatigue, body pain, joint pain, recurrent oral ulcers, discoid lesions, alopecia, Raynaud's phenomenon, pleurisy, nephritis, leucopenia, photosensitive rash, inflammatory arthritis, abdominal problems, Sjögren's syndrome, chronic fatigue, fevers, and headaches. 

The examiner must also state whether the Veteran's symptoms of lupus include exacerbations lasting one week or more two to three times per year and whether the symptoms are acute with frequent exacerbations producing severe impairment of health. 

The examiner should address the severity of the Veteran's nephritis prior to its remission.  

Additionally, the examiner should address whether the Veteran's lupus symptoms are distinguishable from his fibromyalgia symptoms.  As both diseases are currently rated together due to overlapping symptomatology, the examiner should also specifically note the severity of any fibromyalgia symptoms.  

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if a higher disability rating for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




